                   Case: 20-13482         Doc: 310        Filed: 12/28/20        Page: 1 of 4



Dated: December 28, 2020

The following is ORDERED:




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA
    In re.                              )                  Case No.: 20-13482-SAH
                                        )                  Chapter 11
                      1
    RHA Stroud, Inc.,                   )
                                        )                  [Jointly Administered]
          Debtor.                       )
    ___________________________________ )

                         FIRST AMENDED ORDER AUTHORIZING
                   THE HOSPITALS’ INTERIM USE OF CASH COLLATERAL
                                   [Related to Dkt. 100]

             This matter came on for hearing on December 15, 2020 (the “Hearing”), upon the Debtors’

Motion For Entry of Interim and Final Orders (I) Authorizing the Hospitals to Use Cash

Collateral, (II) Granting Conditional Adequate Protection to the Secured Party, (III) Scheduling

a Further Interim Hearing (IV) Scheduling a Final Hearing, and (V) Granting Related Relief (Dkt.


1
  The Debtors in these cases, along with the last four digits of their federal tax identification numbers, are: RHA
Stroud, Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debtors is 2308 Highway
66 West, Stroud, OK 74079 and 1002 East Central Blvd. Anadarko, OK 73005, respectively.



55853669;1
                 Case: 20-13482      Doc: 310        Filed: 12/28/20   Page: 2 of 4




4) (the “Motion”). The Motion was properly noticed to all parties in interest on October 26, 2020,

as evidenced by the Debtors’ Certificate of Service [Dkt. 21].

          The only responses filed to the Motion were:

          a.)    Response of the United States Trustee to the Debtors’ Motion for Use of Cash
                 Collateral [Dkt. 15] (the “UST Response”),

          b.)    Rural Hospital Acquisition, LLC’s (“RH Acquisition”) Limited Objection to
                 Debtor’s Motion to use Cash Collateral [Dkt. 20] (the “RHA Acquisition Limited
                 Objection”),

          c.)    RH Acquisition’s Sur-Reply to the Debtors’ Request to Use Cash Collateral [Dkt.
                 266] (the “RHA Acquisition Sur-Reply”), and

          d.)    Debtors Sur Sur Reply to Rural Hospital Acquisition’s Sur-Reply to the Debtors’
                 Request to Use Cash Collateral [Dkt. 268] (the “Debtors Sur-Sur-Reply”), and

          Pursuant to the Court’s Order Granting Application to Continue Final Hearing on

Debtors’ Request to Use Cash Collateral [Dkt. 110] (the “Order”), the Court heard argument from

the respective parties in attendance regarding the Motion, the UST Response, the RHA Acquisition

Limited Objection, the RHA Acquisition Sur-Reply, and the Debtors Sur Sur Reply at the Hearing.

Having reviewed the pleadings, and having afforded due weight to the various representations of

counsel at the Hearing, the Court took the matter under advisement, and directed the Debtors and

FP Group to submit an agreed order continuing the Order Authorizing the Hospitals’ Interim Use

of Cash Collateral and Scheduling a Final Hearing on November 17, 2020 (the “Interim Cash

Collateral Order”) through and including December 31, 2020. Accordingly, it is hereby

ORDERED:

          1.     The Debtors and FP Group stipulate and agree that that the Interim Cash Collateral

Order shall remain in effect through and including December 31, 2020, provided the staffing,

service and management fees continue to be paid by Debtors, and as modified only as set forth

herein.


                                                 2
55853669;1
                Case: 20-13482        Doc: 310        Filed: 12/28/20   Page: 3 of 4




         2.     The Debtors and FP Group stipulate and agree that the Interim Cash Collateral

Order shall be incorporated into this First Amended Agreed Order Authorizing the Hospitals

Interim Use of Cash Collateral (the “First Amended Order”) as if fully set forth herein.

         3.     The Debtors and FP Group stipulate and agree that any and all other post-petition

sums due FP Group to allow for the continued operations of the Debtors shall be approved and

paid in the ordinary course including, without limitation, the monthly lease payment in the amount

of 150% of the lease rate from the petition date forward, to be paid from the Hospital’s operating

accounts; provided, no party waives its right(s) as to whether the lease has terminated under state

law prior to the commencement of these bankruptcy actions.

         4.     This First Amended Order constitutes a compromise between the Debtors and FP

Group, and is not and shall not be considered or construed as a release, waiver, estoppel, and/or

discharge of on the part of either the Debtors or FP Group as to the other party, each of which

expressly denies.

         5.     The Debtors and FP Group reserve any and all rights related to this First Amended

Order and the right to request an amendment or supplementation to this First Amended Order as

may be appropriate.

         All finds of fact are based upon representation of counsel for the parties.

                                                 ###




                                                  3
55853669;1
             Case: 20-13482       Doc: 310       Filed: 12/28/20    Page: 4 of 4




Approved for Entry:


 s/ J. Clay Christensen                          By: s/ David W. Parham
 J. Clay Christensen (OBA #11789)                David W. Parham
 Jeffrey E. Tate (OBA #17150)                    AKERMAN LLP
 Jonathan M. Miles (OBA #31152)                  Texas Bar No. 15459500
 Brock Z. Pittman (OBA #32853)                   2001 Ross Avenue, Suite 3600
 CHRISTENSEN LAW GROUP, P.L.L.C.                 Dallas, TX 75201
 The Parkway Building                            Telephone: (214) 720-4300
 3401 N.W. 63rd Street, Suite 600                Facsimile: (214) 981-9339
 Oklahoma City, Oklahoma 73013                   david.parham@akerman.com
 Telephone: (405) 232-2020                       Admitted Pro Hac Vice
 Facsimile: (405) 228-1113                       Proposed Attorneys for Debtors
 clay@christensenlawgroup.com
 jeffrey@christensenlawgroup.com
 jon@christensenlawgroup.com
 brock@christensenlawgroup.com
 Attorneys for FP Group


 s/ Esther McKean                                /s/_Marjorie J. Creasey
 Esther McKean                                   Marjorie J. Creasey (OBA #17819)
 AKERMAN LLP                                     Office of the United States Trustee
 Florida Bar No. 028124                          215 Dean A. McGee, Room 408
 420 S. Orange Ave., Suite 1200                  Oklahoma City, OK 73102
 Orlando, FL 32801                               Telephone: (405) 231-4393
 Telephone: 407- 419-8583                        Facsimile: (405) 231-5958
 Fax: 407-843-6610                               Marjorie.creasey@usdoj.gov
 esther.mckean@akerman.com
 Admitted Pro Hac Vice
 Proposed Attorneys for Debtors




                                             4
55853669;1
